Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated October 9, 2013 (.People v Roache, 110 AD3d 776 [2013]), affirming an order of the County Court, Orange County, dated December 14, 2009, and to vacate, in the interest of justice, a decision and order on motion of this Court dated June 6, 2013, which denied his motion for leave to reargue his prior motion to extend the time to make an application pursuant to CPL 450.15 and 460.15 for a certificate granting leave to appeal to this Court from two orders of the County Court, Orange County, dated October 17, 2011, and December 12, 2011, respectively.
Ordered that the application is dismissed.
No application lies in this Court for a writ of error coram nobis to vacate a decision and order of this Court in the interest of justice. That branch of the defendant’s application which is to vacate the decision and order on motion of this Court dated June 6, 2013, must therefore be dismissed.
Since the defendant has not raised any arguments regarding the decision and order of this Court dated October 9, 2013, that branch of his application which is to vacate that decision and order of this Court must be dismissed.
Dillon, J.P, Leventhal, Lott and Sgroi, JJ., concur.